Citation Nr: 1421283	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-05 468A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Central Texas Veterans Health Care System (HCS)


THE ISSUE

Entitlement to a clothing allowance for the 2010 calendar year. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 denial of a clothing allowance by the HCS.  

Under 38 C.F.R. § 3.810, annual clothing allowance payments for those meeting the eligibility requirements of 38 C.F.R. § 3.810(a) will become due on August 1st of each year, both as to initial claims and recurring payments under previously established entitlement.  38 C.F.R. § 3.810(b).  Importantly in this case, section 3.810 further states that with regard to claims for a clothing allowance filed more than one year after the entitlement based on a qualifying disability began, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1st) and terminate on July 31st of the following year.  38 C.F.R. § 3.810(c)(1). 

In this case, according to the Statement of the Case, the HCS received the Veteran's claim in May 2010.  Therefore, applying 38 C.F.R. § 3.810(c), as the application was filed within a year of August 1, 2010, the application encompasses a claim for a clothing allowance for the year beginning August 1, 2010, and concluding on July 31, 2011.  In the interests of clarity, the Board will characterize the period of time from August 1, 2010, to July 31, 2011, as the "2010 calendar year."  For this reason, the issue on appeal has been characterized as indicated on the title page of this decision, reflecting entitlement to a clothing allowance for the 2010 calendar year.

In his March 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge to be held at a local VA office.  In May 2012, he submitted a statement to the effect that he no longer wished to pursue the matter any further.  Also in May 2012, his representative clarified that the Veteran did not wish to attend a Board hearing, but he "does want BVA to decide on the appeal issue."  The Board interprets these statements together as a timely withdrawal of the Veteran's request for a hearing before a Veterans Law Judge.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.
REMAND

The Veteran maintains that the brace he uses to assist with his service-connected spine disability causes irreparable damage to his clothes. 

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which the VA determines tends to wear out or tear the clothing of the Veteran.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, permitted that certain eligibility criteria are satisfied.  Relevant to the Veteran's claim, he is entitled to a clothing allowance if the Undersecretary for Health or a designee (formerly the Chief Medical Director) certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 C.F.R. §§ 3.810; see Veterans' Medical Programs Amendments of 1992, Pub. L. 102-405, § 302, 106 Stat. 1972  (1992) (amending 38 U.S.C.A. § 305  to redesignate the position of Chief Medical Director of the Department of Veterans Affairs as the Under Secretary for Health of the Department of Veterans Affairs). 

In this case, the Veteran's medical records for the time period at issue have not been associated with his claims file.  In particular, no information from his VA prosthetics file has been included in the information available to the Board for review.  

Additionally, according to the January 2011 Statement of the Case, the Veteran's brace was viewed by the Chief of the Lab, who determined that the brace provided by the VA does not tend to wear or tear clothing.  Other than this brief mention, there is no record of this viewing, or of the resulting medical opinion.  Furthermore, it is unclear whether the Chief of the Lab was designated by the Under Secretary for Health in this matter.  

On remand, all relevant records from the Veteran's VA prosthetics file should be associated with his VA claims file.  Also the official designation, if such a designation was indeed made, should be documented for the file.  The Board believes that pursuant to 38 C.F.R. § 3.810, certification from the Undersecretary of Health or a designee, that the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected disability tends to wear or tear his clothing, is warranted before appellate review can proceed.

The Veteran, according to his statements, was previously granted a clothing allowance for his back brace.  However, there is no record of this allowance in the file, and it is unclear if the previously-granted allowance was intended to be continual in nature or simply a one-year clothing allowance.

Lastly, the Board observes that in his July 2010 notice of disagreement, the Veteran requested that a Decision Review Officer perform a de novo review of his claim for a clothing allowance.  38 C.F.R. § 3.2600.  There is no indication that such a review has been performed.

Accordingly, the case is REMANDED for the following action:

1.  All records from the Veteran's VA prosthetics file dated from 2009 until the present, along with all reports reflecting the November 30, 2010, "viewing" by the Chief of the Lab, should be obtained for inclusion in the Veteran's claims file.

2.  If it is in any way unclear as to whether the Chief of the Lab was properly designated by the VA's Undersecretary of Health (or the predecessor Chief Medical Director) to review this matter in November 2010, the HCS should submit the Veteran's claim to the Undersecretary of Health or his designee, to obtain certification as to whether the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected spine disability tends to wear or tear his clothing.

3.  After the development requested above has been completed to the extent possible, a Decision Review officer or equivalent VA official, who has not previously reviewed the Veteran's clothing allowance claim, should perform a de novo review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

